ORDER
PER CURIAM
Ernest Williams (Appellant) appeals from the judgment of the Circuit Court of St. Louis City dismissing his petition without prejudice for failure to state a claim. Appellant asserts that the trial court erred by dismissing his petition because he alleged sufficient facts to establish claims for legal malpractice, negligence, and constructive fraud. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 84.16(b).